DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-10 are pending (claim set as filed on 09/16/2019).

Priority
	This application is a 371 of PCT/IB2017/056522 filed on 10/20/2017 which has a foreign application to Italy 102016000105831 filed on 10/20/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 04/18/2019 has been considered.

Drawings
	No drawings were filed for consideration.

Specification Objection
The specification of the disclosure is objected to because it does not comply with the proper language and format. Appropriate correction is required.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the Applicant’s use (see MPEP 608.01(a)).
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
Regarding claim 1(b)’s recitation of “optionally”, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.
Regarding claim 8’s phrase of “for use in reducing body weight in obese or overweight subjects by oral administration of (C)”, said phrase is interpreted as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claims 1 and 5-7, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Furthermore, in claim 3, the parenthetical phrase of “(including the bacterial strain Bifidobacterium longum BL04 – DSM 23233)” is similarly rejected as indefinite because it is unclear whether the limitation(s) following the parenthetical phrase are part of the claimed invention (see MPEP 2173.05(d)).
Regarding claim 9’s recitation of “A use of the composition” is rejected as being indefinite for reciting a use claim. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims (i.e., one cannot rely on the specification to impart limitations to the claim that are not recited in the claim) (see MPEP 2173.05(q)). For the purposes of compact prosecution, it will be interpreted as a product.
Claims 2, 4, and 8 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because:
Regarding claim 9’s recitation of “A use of the composition” is rejected as being indefinite for reciting a use claim, in conjunction with the indefiniteness rejection stated above, the MPEP at 2173.05(q) states that “A “Use” claim may be rejected under 35 U.S.C. 101 and/or 112 because it is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections”. Therefore, in the instant case, it is not definitive clear which statutory class of invention this claim belongs. 

Regarding claims 1-10, the claimed invention is directed to natural or nature-based products which fall under the categories of a law of nature and/or a natural phenomenon without significantly more. 
The claim(s) recite(s) a composition comprising a naturally occurring bacterial strain and a seed extract of a plant which are identified as the judicial exception(s). This judicial exception is not integrated into a practical application because they are deemed to be products of nature without markedly different characteristics. The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. If the nature-based product is a combination, the closest counterpart may be the individual nature-based components of the combination. To show a marked difference, the characteristic(s) must be changed as compared to nature. Thus, the claim invention which is not markedly 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements that imply a marked difference (note in the claim interpretation section above, that in claim 1(c), the phrase “optionally” indicates that it has been considered but does not carry patentable weight). Moreover, the additional concentration or ratios of bacterial strains in the dependent claims are deemed to be merely a plurality of natural products which do not add to the significantly more analysis. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673 (unclaimed characteristics could not contribute to eligibility). See MPEP 2106.04(c) for the Markedly Different Characteristics Analysis.

Claim Rejections - 35 USC §112(a), Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It appears that a deposit was made in this application as filed as noted on ¶ [0046]-[0048] of the pre-grant publication specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

          
	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description. As stated in the indefiniteness rejection above, the phrase “preferably” makes it unclear exactly which bacterial strains are required to practice the invention, and therefore, it is requested that Applicant clearly identifies the statement of assurance for the specific and intended bacterial strains. 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veda Slim Protein Shake, 2013 (herein referred to as ‘Veda’ - cited by the ISA and in the IDS as citation #4 filed on 04/18/2019). 
Veda’s general disclosure is related to a dietary composition for weight loss (see page 2). 
The dietary composition of Veda comprises Irvingia Gabonesis seed extract and the probiotics of Lactobacillus acidophilus, Bifidobacterium bifidum, Streptococcus thermophilus, Bifidobacterium breve, Bifidobacterium longum, Lactobacillus bulgaricus, Lactobacillus Casei, Lactobacillus lactic, and Lactobacillus rhamnosus (see pages 2-3). The dietary composition is in a powder formulation intended to be mixed with water for oral consumption (see page 3). 

Claim Rejections - 35 USC §102/103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Veda as applied to claims 1-3 and 8-10 above. 
Regarding claims 4-6, it is noted that the Examiner has rejected the instant claims under indefiniteness for the phrase “preferably” and thereby, it is not entirely clear which bacterial strains were intended for the claimed composition. However, nonetheless, the cited reference discloses Bifidobacterium species of breve and longum which appears to be identical to the presently claimed strain since it is suitable as a dietary composition for weight loss and appears to be of the same class (genus and specie) as the claimed microorganism. Consequently, the claimed strain appears to be anticipated by the reference. Furthermore, it appears that the strain Bifidobacterium longum and Bifidobacterium breve such as taught by Veda is structurally the same to that as instantly claimed; therefore it would be capable of performing the intended use of weight loss. Since the prior art discloses the same strain, Bifidobacterium, with the same function, it is assumed that it is inherent that the strain will naturally serve as a probiotic for weight loss treatment since it appears that the prior art and the instant claims do not have a structural difference.
In the alternative, even if the claimed microorganism is not identical to the referencedmicroorganism with regard to some unidentified characteristics, the differences between thatwhich is disclosed and that which is claimed are considered to be so slight that the referencedmicroorganism is likely to inherently possess the same characteristics of the claimedmicroorganism particularly in view of the similar characteristics which they have been shown toshare. Thus the claimed strain would have been obvious to those skilled in the art within themeaning of USC 103. 
claim 7 pertaining to the ratio by weight between the mixture, the MPEP at 2144.05 (II) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Based upon the overall objective provided by Veda with respect maximizing efficiency of weight loss, the adjustments of particular conventional working conditions (e.g., ratio concentrations of the ingredients) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning ratio concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653